Citation Nr: 0927805	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-10 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to service connection for emphysema.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1959 to June 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  In that rating decision, the RO denied 
service connection for chronic obstructive pulmonary disease 
(COPD), emphysema and bronchitis.  The Veteran perfected an 
appeal of each of these claims.

The Veteran testified before the undersigned Veterans Law 
Judge in May 2006.  A copy of the transcript of that hearing 
has been made part of the record.

In a July 2004 rating decision, the Board remanded the three 
claims for additional development.  Specifically, the Board 
directed that the Veteran be provided a VA pulmonary 
examination in which the examiner provided an opinion 
regarding whether the Veteran had lung disability 
attributable to service, to include as due to exposure to 
asbestosis.  Pursuant to this development, the Appeals 
Management Center (AMC) granted service connection for 
"chronic obstructive pulmonary disease also claimed as 
bronchitis" in a May 2009 rating decision.  As the Veteran 
has not appealed the ratings or effective date assigned for 
this disability, this represents a complete grant of the 
Veteran's appeal in regard to these two claims.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The only remaining 
claim on appeal is the claim for service connection for 
emphysema.


FINDINGS OF FACT

1.  Pursuant to the Board remand on appeal, additional 
development was conducted and, thereafter, the AMC granted 
service connection for "chronic obstructive pulmonary 
disease also claimed as bronchitis"; the only remaining 
claim on appeal is service connection for emphysema.  

2.  COPD and emphysema are rated under the same criteria 
found in 38 C.F.R. § 4.97; by regulation, ratings for these 
disabilities may not be combined.  

3.  The medical evidence does not show a current diagnosis of 
emphysema.  


CONCLUSION OF LAW

Service connection for claimed emphysema is not warranted.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

As noted above and explained in more detail below, COPD and 
emphysema are rated under the same criteria found in 
38 C.F.R. § 4.97; by regulation, ratings for these 
disabilities may not be combined.  Arguably, since service 
connection is in effect for COPD, this appeal should be 
dismissed and in fact, the Veteran's representative 
acknowledged as much in recently received written argument, 
observing that the only remaining claim on appeal is moot.  
See June 2009 informal hearing presentation.  The rating 
schedule does include a provision to rate the predominant 
disability in cases where COPD and emphysema are service-
connected, however-see 38 C.F.R. § 4.96-so to the extent that 
such diagnoses can co-exist, legally if not medically, the 
Board will address the duties to notify and assist under the 
VCAA.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The Veteran was issued 
notification letters in April 2004 and August 2007.  These 
notices fulfilled the provisions of 38 U.S.C.A. § 5103(a).   
The Veteran was informed about the information and evidence 
not of record that is necessary to substantiate his claim; 
the information and evidence that VA will seek to provide; 
and the information and evidence the claimant is expected to 
provide.  In addition, this letter provided the Veteran 
notice regarding the evidence and information needed to 
establish a disability rating and effective dates, as 
outlined in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
August 2007 VCAA letter was issued pursuant to a Board 
remand, and therefore, after the RO decision that is the 
subject of this appeal.  The Appeals Management Center (AMC) 
cured the timing defect by providing complete VCAA notice 
together with re-adjudication of the claim, as demonstrated 
by the May 2009 supplemental statement of the case.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).  As neither the Veteran, nor his 
representative, have indicated any prejudice caused by this 
error, or any other existent error, the Board finds no basis 
for finding prejudice against the Veteran's appeal of the 
issue adjudicated in this decision.  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records, private medical records, and VA 
medical records.  The claims file also contains the report 
from a May 2004 VA examination and the March 2009 VA 
examination obtained upon Board remand.  After review of the 
examination report, the Board finds that it provides 
competent, non-speculative evidence regarding whether the 
Veteran has a diagnosis of emphysema.  Further, as discussed 
below, the Board notes that service connection is in effect 
for COPD/bronchitis, and the rating for this disability 
compensates for all present lung symptomatology.  See 
38 C.F.R. § 4.14.  In these circumstances, the VA examination 
reports of record are sufficient to address the issue of 
present disability and diagnoses.  Thus, there is no duty to 
provide another examination.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claim at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Diagnostic Code 6600 provides rating criteria for chronic 
bronchitis, Diagnostic Code 6603 provides rating criteria for 
pulmonary emphysema, and Diagnostic Code 6604 provides rating 
criteria for COPD.  All three diagnostic codes are identical.

Respiratory disorders are evaluated under Diagnostic Codes 
6600 through 6817 and 6822 through 6847.  Pursuant to 38 
C.F.R. § 4.96(a), ratings under these diagnostic codes will 
not be combined with each other.  Rather, a single rating 
will be assigned under the diagnostic code which reflects the 
predominant disability with elevation to the next higher 
evaluation only where the severity of the overall disability 
warrants such elevation. 38 C.F.R. § 4.96(a) (2008).

Regarding rating a service-connected disability, the Board 
notes that the evaluation of the same disability under 
various diagnoses is to be avoided.  That is to say that the 
evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

Factual Background

The Veteran contended that he has lung disabilities 
attributable to service.  The appeal was perfected as three 
separate claims - each claim a different lung diagnosis:  
COPD, bronchitis, and emphysema.

COPD is defined as any disorder characterized by persistent 
or recurring obstruction of bronchial air flow, such as 
chronic bronchitis, asthma, or pulmonary emphysema.  See 
Dorland's Illustrated Medical Dictionary 530 (30th ed. 2003).

Review of the medical records of file document diagnoses of 
COPD and bronchitis.  In a May 2004 VA examination, the 
examiner diagnosed COPD, emphysematous changes, nicotine 
abuse, and a history of pneumonia and bronchitis.  There was 
no confirmed separate diagnosis of emphysema.  

A May 2006 private treatment record includes a relevant 
finding of emphysematous changes in the lungs.  

Pursuant to the Board remand, the Veteran underwent a March 
2009 VA examination.  The examiner found that the Veteran had 
COPD, a tobacco disorder, and asbestosis.  The examiner 
opined, in essence, that the currently present lung disease 
was attributable to service.  

In a May 2009 rating decision, the AMC granted service 
connection for "chronic obstructive pulmonary disease also 
claimed as bronchitis."  A 30 percent evaluation was 
assigned effective in March 2004 and a 60 percent rating 
effective in Mach 2009.  The AMC denied the claim for 
emphysema, finding that the symptomatology for COPD, 
bronchitis, and emphysema were essentially the same and that 
there was no diagnosis of emphysema.

In a June 2009 Brief, the representative wrote that since the 
Veteran was service-connected for COPD, the issue regarding 
emphysema was moot.

Analysis

The Board finds that service connection for emphysema is not 
warranted.  The medical evidence shows that the Veteran's 
current lung diagnosis is COPD and service connection has 
been granted for this disease.  The medical evidence does not 
show a current diagnosis of emphysema.  As noted above, the 
diagnostic codes for rating COPD, bronchitis and emphysema 
contain the same criteria and such ratings may not be 
combined.  See 38 C.F.R. §§ 4.96, 4.97, Diagnostic Codes 
6600, 6603, 6604.  Further, as noted above, by definition 
COPD includes the diagnosis of emphysema.  In any event, 
there is no current diagnosis of emphysema or a lung disease 
separate and distinct from the Veteran's service-connected 
COPD in the medical records.  In the absence of proof of a 
present disability, there can be no valid claim. See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  The representative is 
not contending that the emphysema should be provided a 
separate service connection.  In fact, in the most recent 
written argument submitted by The American Legion to the 
Board in June 2009, it was stated that the claim for service 
connection for emphysema is moot.  For all these reasons, the 
Board finds that service connection for emphysema is not 
warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for service connection for emphysema must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for emphysema is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


